UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7490



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


QUENTIN WENDELL HALEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. John A. MacKenzie, Senior
District Judge. (CR-92-26, CA-96-160-4)


Submitted:   January 15, 1998             Decided:   January 30, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lisa A. Broccoletti, Norfolk, Virginia, for Appellant. Arenda L.
Wright Allen, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district
court. United States v. Haley, No. CR-92-26; CA-96-160-4 (E.D. Va.
Sept. 5, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2